Prospectus Supplement dated December 31, 2007 All Putnam funds, except Putnam money market funds, Putnam tax-exempt funds, Putnam Floating Rate Income Fund and Putnam Tax Smart Equity Fund®. Effective January 2, 2008, the prospectuses of these funds are supplemented to reflect changes in the sales charges for class A and M shares (and for class A shares only for certain funds), as set forth below. APPLICABLE TO GROWTH, VALUE, BLEND (excluding Putnam Tax Smart Equity Fund®) AND ASSET ALLOCATION FUNDS ONLY: The class A and class M share information in the table of Average Annual Total Returns (for periods ending 12/31/06) in Fund summary - Past Performance is restated to reflect the increase in the maximum sales charges for class A and class M shares to 5.75% (from 5.25%) and 3.50% (from 3.25%), respectively, as follows: PUTNAM GROWTH FUNDS Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Discovery Growth Fund Class A before taxes 4.45% 2.28% 3.75% Class A after taxes on distributions 4.45% 2.28% 3.39% Class A after taxes on distributions and sale of fund shares 2.89% 1.95% 3.19% Class M before taxes 6.41% 2.26% 3.49% Growth Opportunities Fund Class A before taxes 2.96% -1.32% 3.05% Class A after taxes on distributions 2.96% -1.38% 3.01% Class A after taxes on distributions and sale of fund shares 1.92% -1.15% 2.62% Class M before taxes 4.87% -1.35% 2.75% Health Sciences Trust Class A before taxes -2.94% 2.19% 7.24% Class A after taxes on distributions -4.67% 1.32% 6.15% Class A after taxes on distributions and sale of fund shares -0.41% 1.68% 6.00% Class M before taxes -1.11% 2.16% 6.96% International New Opportunities Fund Class A before taxes 18.43% 12.67% 6.89% Class A after taxes on distributions 18.70% 12.91% 6.08% Class A after taxes on distributions and sale of fund shares 12.43% 11.44% 5.71% Class M before taxes 20.68% 12.65% 6.61% New Opportunities Fund Class A before taxes 2.42% 2.68% 4.30% Class A after taxes on distributions 2.42% 2.68% 3.64% Class A after taxes on distributions and sale of fund shares 1.57% 2.29% 3.59% Class M before taxes 4.37% 2.65% 4.03% OTC & Emerging Growth Fund Class A before taxes 6.79% 2.42% -1.95% Class A after taxes on distributions 6.79% 2.42% -2.74% Class A after taxes on distributions and sale of fund shares 4.41% 2.07% -1.63% Class M before taxes 8.77% 2.40% -2.21% Small Cap Growth Fund (12/31/97) Class A before taxes -0.45% 5.03% 15.38%* Class A after taxes on distributions -1.30% 4.64% 13.86%* Class A after taxes on distributions and sale of fund shares 0.87% 4.32% 12.95%* Class M before taxes 1.44% 5.03% 15.13%* Vista Fund Class A before taxes -0.44% 4.19% 5.85% Class A after taxes on distributions -0.44% 4.19% 4.43% Class A after taxes on distributions and sale of fund shares -0.29% 3.60% 4.51% Class M before taxes 1.46% 4.17% 5.57% Voyager Fund Class A before taxes -0.81% 0.09% 4.70% Class A after taxes on distributions -0.81% 0.04% 3.78% Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Class A after taxes on distributions and sale of fund shares -0.53% 0.04% 3.81% Class M before taxes 1.12% 0.07% 4.42% PUTNAM BLEND FUNDS Past 5 Past 10 years Fund (and inception date, if less than 10 years) Past 1 year years (or since inception, if less than 10 years) Capital Appreciation Fund Class A before taxes 5.67% 4.84% 5.27% Class A after taxes on distributions 5.67% 4.80% 4.47% Class A after taxes on distributions and sale of fund shares 3.68% 4.15% 4.18% Class M before taxes 7.68% 4.81% 5.00% Capital Opportunities Fund (6/1/98) Class A before taxes 8.95% 7.37% 8.84%* Class A after taxes on distributions 6.61% 6.21% 7.37%* Class A after taxes on distributions and sale of fund shares 7.84% 6.06% 7.04%* Class M before taxes 10.94% 7.32% 8.58%* Europe Equity Fund Class A before taxes 26.23% 11.67% 8.93% Class A after taxes on distributions 26.56% 11.88% 8.37% Class A after taxes on distributions and sale of fund shares 18.31% 10.62% 7.73% Class M before taxes 28.66% 11.61% 8.66% Global Equity Fund Class A before taxes 15.98% 8.37% 9.28% Class A after taxes on distributions 16.14% 8.23% 7.50% Class A after taxes on distributions and sale of fund shares 11.18% 7.28% 7.15% Class M before taxes 18.21% 8.34% 9.05% Global Natural Resources Fund Class A before taxes 12.22% 18.10% 11.95% Class A after taxes on distributions 9.26% 16.41% 10.02% Class A after taxes on distributions and sale of fund shares 9.30% 15.32% 9.55% Class M before taxes 14.33% 18.06% 11.64% International Capital Opportunities Fund Class A before taxes 24.57% 18.30% 15.54% Class A after taxes on distributions 24.84% 18.57% 15.25% Class A after taxes on distributions and sale of fund shares 17.09% 16.67% 14.03% Class M before taxes 26.92% 18.27% 15.24% International Equity Fund Class A before taxes 20.84% 10.94% 10.69% Class A after taxes on distributions 20.43% 10.99% 9.99% Class A after taxes on distributions and sale of fund shares 15.86% 9.95% 9.27% Class M before taxes 23.13% 10.93% 10.41% Investors Fund Class A before taxes 7.32% 5.08% 6.41% Class A after taxes on distributions 7.24% 4.98% 5.99% Class A after taxes on distributions and sale of fund shares 4.76% 4.32% 5.43% Class M before taxes 9.29% 5.02% 6.12% Research Fund Class A before taxes 5.00% 2.90% 7.24% Class A after taxes on distributions 4.96% 2.83% 6.11% Class A after taxes on distributions and sale of fund shares 3.25% 2.44% 5.66% Class M before taxes 6.95% 2.87% 6.95% Utilities Growth and Income Fund Class A before taxes 19.34% 8.37% 6.96% Class A after taxes on distributions 18.60% 7.72% 5.35% Class A after taxes on distributions and sale of fund shares 12.51% 6.85% 5.14% Class M before taxes 21.59% 8.33% 6.68% 2 PUTNAM VALUE FUNDS Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Classic Equity Fund Class A before taxes 7.19% 4.28% 5.43% Class A after taxes on distributions 6.79% 3.96% 4.27% Class A after taxes on distributions and sale of fund shares 4.66% 3.50% 4.06% Class M before taxes 9.18% 4.25% 5.15% Convertible Income-Growth Trust Class A before taxes 7.94% 8.86% 6.60% Class A after taxes on distributions 6.87% 7.68% 4.13% Class A after taxes on distributions and sale of fund shares 5.12% 6.96% 4.18% Class M before taxes 9.98% 8.81% 6.34% Equity Income Fund Class A before taxes 12.43% 8.01% 8.96% Class A after taxes on distributions 9.73% 6.87% 7.34% Class A after taxes on distributions and sale of fund shares 9.99% 6.54% 7.06% Class M before taxes 14.57% 7.99% 8.68% The George Putnam Fund of Boston Class A before taxes 5.82% 5.09% 6.56% Class A after taxes on distributions 3.30% 3.85% 4.73% Class A after taxes on distributions and sale of fund shares 5.05% 3.79% 4.67% Class M before taxes 7.73% 5.06% 6.28% The Putnam Fund for Growth and Income Class A before taxes 9.18% 5.56% 6.73% Class A after taxes on distributions 6.76% 4.77% 5.24% Class A after taxes on distributions and sale of fund shares 8.27% 4.58% 5.18% Class M before taxes 11.25% 5.52% 6.45% International Growth and Income Fund Class A before taxes 20.20% 14.54% 10.20% Class A after taxes on distributions 19.26% 14.58% 9.05% Class A after taxes on distributions and sale of fund shares 16.03% 13.25% 8.51% Class M before taxes 22.30% 14.46% 9.89% Mid Cap Value Fund (11/1/99) Class A before taxes 8.39% 9.49% 11.04%* Class A after taxes on distributions 5.81% 8.32% 11.80%* Class A after taxes on distributions and sale of fund shares 7.05% 7.85% 11.04%* Class M before taxes 10.45% 9.46% 10.93%* New Value Fund Class A before taxes 9.25% 8.29% 8.96% Class A after taxes on distributions 7.40% 7.57% 7.54% Class A after taxes on distributions and sale of fund shares 7.06% 6.93% 7.07% Class M before taxes 11.25% 8.26% 8.66% Small Cap Value Fund (4/13/99) Class A before taxes 10.58% 12.70% 15.70%* Class A after taxes on distributions 7.48% 10.97% 14.42%* Class A after taxes on distributions and sale of fund shares 10.41% 10.81% 13.80%* Class M before taxes 12.60% 12.68% 15.49%* PUTNAM ASSET ALLOCATION FUNDS Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Asset Allocation: Balanced Portfolio Class A before taxes 6.15% 5.65% 6.29% Class A after taxes on distributions 5.56% 5.03% 4.72% Class A after taxes on distributions and sale of fund shares 3.97% 4.52% 4.56% Class M before taxes 8.20% 5.62% 6.00% Asset Allocation: Conservative Portfolio Class A before taxes 1.77% 4.89% 5.38% Class A after taxes on distributions 0.83% 3.62% 3.35% 3 Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Class A after taxes on distributions and sale of fund shares 1.12% 3.42% 3.37% Class M before taxes 3.70% 4.79% 5.05% Asset Allocation: Growth Portfolio Class A before taxes 10.14% 8.48% 7.47% Class A after taxes on distributions 9.92% 8.09% 5.86% Class A after taxes on distributions and sale of fund shares 6.59% 7.15% 5.60% Class M before taxes 12.16% 8.44% 7.21% Income Strategies Fund (9/13/04) Class A before taxes 4.52% - 5.63%* Class A after taxes on distributions 3.02% - 4.18%* Class A after taxes on distributions and sale of fund shares 2.89% - 3.93%* Class M before taxes 6.60% - 6.17%* RetirementReady 2050 Fund (5/2/05) Class A before taxes 9.11% - 13.63%* Class A after taxes on distributions 7.96% - 12.20%* Class A after taxes on distributions and sale of fund shares 5.98% - 10.82%* Class M before taxes 11.12% - 14.64%* RetirementReady 2045 Fund (11/1/04) Class A before taxes 9.33% - 12.30%* Class A after taxes on distributions 7.91% - 10.57%* Class A after taxes on distributions and sale of fund shares 6.85% - 9.67%* Class M before taxes 11.40% - 12.96%* RetirementReady 2040 Fund (11/1/04) Class A before taxes 8.77% - 11.94%* Class A after taxes on distributions 7.29% - 10.18%* Class A after taxes on distributions and sale of fund shares 6.55% - 9.36%* Class M before taxes 10.81% - 12.61%* RetirementReady 2035 Fund (11/1/04) Class A before taxes 8.02% - 11.20%* Class A after taxes on distributions 6.52% - 9.41%* Class A after taxes on distributions and sale of fund shares 6.29% - 8.75%* Class M before taxes 10.04% - 11.85%* RetirementReady 2030 Fund (11/1/04) Class A before taxes 7.44% - 10.53%* Class A after taxes on distributions 5.91% - 8.79%* Class A after taxes on distributions and sale of fund shares 5.88% - 8.20%* Class M before taxes 9.44% - 11.18%* RetirementReady 2025 Fund (11/1/04) Class A before taxes 6.76% - 9.81%* Class A after taxes on distributions 5.15% - 8.08%* Class A after taxes on distributions and sale of fund shares 5.53% - 7.60%* Class M before taxes 8.77% - 10.46%* RetirementReady 2020 Fund (11/1/04) Class A before taxes 4.99% - 8.17%* Class A after taxes on distributions 3.40% - 6.56%* Class A after taxes on distributions and sale of fund shares 4.21% - 6.24%* Class M before taxes 6.96% - 8.80%* RetirementReady 2015 Fund (11/1/04) Class A before taxes 2.92% - 6.19%* Class A after taxes on distributions 1.43% - 4.42%* Class A after taxes on distributions and sale of fund shares 2.71% - 4.41%* Class M before taxes 4.86% - 6.83%* RetirementReady 2010 Fund (11/1/04) Class A before taxes 0.62% - 3.66%* Class A after taxes on distributions -1.07% - 2.10%* Class A after taxes on distributions and sale of fund shares 1.07% - 2.35%* Class M before taxes 2.51% - 4.28%* RetirementReady Maturity Fund (11/1/04) 4 Past 10 years Fund (and inception date, if less than 10 years) Past 1 year Past 5 years (or since inception, if less than 10 years) Class A before taxes -0.10% - 2.42%* Class A after taxes on distributions -1.49% - 1.08%* Class A after taxes on distributions and sale of fund shares 0.19% - 1.34%* Class M before taxes 1.79% - 3.04%* · Since inception The table of Shareholder Fees in Fund summary - Costs associated with your investment is revised to provide that the maximum sales charges (load) imposed on purchases (as a percentage of the offering price) for class A and class M shares are now 5.75% and 3.50%, respectively. The table in Fund summary - How do these fees and expenses look in dollar terms? setting forth the Example: Sales charge plus Total Annual Fund Operating Expenses on a $10,000 investment over time is revised with respect to class A and class M shares as follows: Class 1 year 3 years 5 years 10 years PUTNAM GROWTH FUNDS Discovery Growth Fund A $721 $1,038 $1,377 $2,331 Discovery Growth Fund M $548 $971 $1,420 $2,662 Growth Opportunities Fund A $702 $1,011 $1,343 $2,277 Growth Opportunities Fund M $528 $945 $1,386 $2,610 Health Sciences Trust A $687 $925 $1,182 $1,914 Health Sciences Trust M $514 $858 $1,226 $2,257 International New Opportunities Fund A $732 $1,080 $1,452 $2,492 International New Opportunities Fund M $559 $1,015 $1,495 $2,818 New Opportunities Fund A $687 $925 $1,182 $1,914 New Opportunities Fund M $514 $858 $1,226 $2,257 OTC & Emerging Growth Fund A $711 $1,010 $1,331 $2,237 OTC & Emerging Growth Fund M $538 $944 $1,375 $2,571 Small Cap Growth Fund A $724 $1,062 $1,424 $2,438 Small Cap Growth Fund M $551 $996 $1,467 $2,766 Vista Fund A $682 $908 $1,151 $1,849 Vista Fund M $508 $840 $1,195 $2,194 Voyager Fund A $685 $916 $1,167 $1,881 Voyager Fund M $511 $849 $1,211 $2,226 PUTNAM BLEND FUNDS Capital Appreciation Fund A $704 $975 $1,267 $2,095 Capital Appreciation Fund M $530 $908 $1,311 $2,433 Capital Opportunities Fund A $693 $943 $1,212 $1,978 Capital Opportunities Fund M $520 $876 $1,256 $2,319 Europe Equity Fund A $717 $1,016 $1,336 $2,242 Europe Equity Fund M $544 $950 $1,380 $2,576 Global Equity Fund A $698 $958 $1,237 $2,031 Global Equity Fund M $525 $891 $1,281 $2,371 Global Natural Resources Fund A $693 $943 $1,212 $1,978 Global Natural Resources Fund M $520 $876 $1,256 $2,319 International Capital Opportunities Fund A $718 $1,019 $1,341 $2,252 International Capital Opportunities Fund M $545 $953 $1,385 $2,586 International Equity Fund A $695 $947 $1,219 $1,994 International Equity Fund M $521 $880 $1,263 $2,335 Investors Fund A $679 $899 $1,136 $1,816 Investors Fund M $505 $831 $1,180 $2,163 Research Fund A $695 $949 $1,222 $1,999 Research Fund M $522 $882 $1,266 $2,340 Utilities Growth and Income Fund A $693 $945 $1,216 $1,988 Utilities Growth and Income Fund M $520 $878 $1,260 $2,329 PUTNAM VALUE FUNDS Classic Equity Fund A $690 $934 $1,197 $1,946 Classic Equity Fund M $517 $867 $1,241 $2,288 Convertible Income-Growth Trust A $676 $890 $1,121 $1,784 5 Class 1 year 3 years 5 years 10 years Convertible Income-Growth Trust M $502 $822 $1,165 $2,131 Equity Income Fund A $668 $866 $1,080 $1,696 Equity Income Fund M $494 $799 $1,125 $2,046 The George Putnam Fund of Boston A $667 $863 $1,075 $1,685 The George Putnam Fund of Boston M $493 $796 $1,120 $2,035 The Putnam Fund for Growth and Income A $662 $845 $1,045 $1,619 The Putnam Fund for Growth and Income M $488 $778 $1,089 $1,971 International Growth and Income Fund A $704 $977 $1,271 $2,105 International Growth and Income Fund M $530 $910 $1,315 $2,442 Mid Cap Value Fund A $693 $943 $1,212 $1,978 Mid Cap Value Fund M $520 $876 $1,256 $2,319 New Value Fund A $685 $916 $1,167 $1,881 New Value Fund M $511 $849 $1,211 $2,226 Small Cap Value Fund A $701 $966 $1,252 $2,063 Small Cap Value Fund M $527 $900 $1,296 $2,402 PUTNAM ASSET ALLOCATION FUNDS Asset Allocation: Balanced Portfolio A $682 $908 $1,151 $1,849 Asset Allocation: Balanced Portfolio M $508 $840 $1,195 $2,194 Asset Allocation: Conservative Portfolio A $691 $937 $1,202 $1,957 Asset Allocation: Conservative Portfolio M $518 $870 $1,246 $2,299 Asset Allocation: Growth Portfolio A $693 $943 $1,212 $1,978 Asset Allocation: Growth Portfolio M $520 $876 $1,256 $2,319 Income Strategies Fund A $651 $1,393 $2,154 $4,143 Income Strategies Fund M $477 $1,330 $2,196 $4,421 RetirementReady 2050 Fund A $697 $963 $1,248 $2,060 RetirementReady 2050 Fund M $524 $896 $1,292 $2,399 RetirementReady 2045 Fund A $696 $954 $1,231 $2,020 RetirementReady 2045 Fund M $523 $887 $1,275 $2,360 RetirementReady 2040 Fund A $695 $951 $1,226 $2,009 RetirementReady 2040 Fund M $522 $884 $1,270 $2,350 RetirementReady 2035 Fund A $694 $948 $1,221 $1,999 RetirementReady 2035 Fund M $521 $881 $1,265 $2,339 RetirementReady 2030 Fund A $691 $939 $1,206 $1,967 RetirementReady 2030 Fund M $518 $872 $1,250 $2,308 RetirementReady 2025 Fund A $689 $933 $1,196 $1,945 RetirementReady 2025 Fund M $516 $866 $1,240 $2,288 RetirementReady 2020 Fund A $685 $921 $1,176 $1,902 RetirementReady 2020 Fund M $512 $854 $1,220 $2,246 RetirementReady 2015 Fund A $678 $898 $1,135 $1,816 RetirementReady 2015 Fund M $504 $830 $1,179 $2,162 RetirementReady 2010 Fund A $670 $876 $1,099 $1,738 RetirementReady 2010 Fund M $496 $809 $1,143 $2,087 RetirementReady Maturity Fund A $668 $866 $1,080 $1,696 RetirementReady Maturity Fund M $494 $799 $1,125 $2,046 The section How do I buy fund shares? - Which class of shares is best for me? is revised to provide that class A shares and class M shares are subject to initial sales charges (as a percentage of the offering price) of up to 5.75% and 3.50%, respectively, and the table of initial sales charges for class A and class M shares is revised as follows: Initial sales charges for class A and class M shares Amount of purchase at offering price ($) Class A sales charge as a percentage of:* Class M sales charge as a percentage of:* Net amount Offering Net amount invested Offering invested Price** Price** Under 50,000 6.10% 5.75% 3.63% 3.50% 50,000 but under 100,000 100,000 but under 250,000 250,000 but under 500,000 500,000 but under 1,000,000 1,000,000 and above NONE NONE NONE NONE 6 * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge. APPLICABLE TO INCOME FUNDS ONLY (excluding Putnam Floating Rate Income Fund): The class A share information in the table of Average Annual Total Returns (for the periods ending 12/31/06) in the Fund summary - Past Performance is restated to reflect the increase in the maximum sales charges for class A shares to 4.00% (from 3.75%) as follows: Fund Past 1 year Past 5 years Past 10 years American Government Income Fund Class A before taxes -1.10% 2.51% 4.43% Class A after taxes on distributions -2.39% 1.37% 2.69% Class A after taxes on distributions and sale of fund shares -0.74% 1.46% 2.69% Diversified Income Trust Class A before taxes 2.56% 8.01% 5.12% Class A after taxes on distributions 0.61% 5.38% 2.29% Class A after taxes on distributions and sale of fund shares 1.61% 5.26% 2.54% Global Income Trust Class A before taxes 2.24% 7.34% 3.71% Class A after taxes on distributions 0.42% 5.38% 2.12% Class A after taxes on distributions and sale of fund shares 1.41% 5.14% 2.17% High Yield Advantage Fund Class A before taxes 7.61% 9.36% 4.77% Class A after taxes on distributions 4.89% 6.22% 1.15% Class A after taxes on distributions and sale of fund shares 4.84% 6.07% 1.69% High Yield Trust Class A before taxes 5.60% 8.98% 4.96% Class A after taxes on distributions 2.90% 5.79% 1.25% Class A after taxes on distributions and sale of fund shares 3.54% 5.71% 1.80% Income Fund Class A before taxes 0.17% 3.90% 4.46% Class A after taxes on distributions -1.35% 2.47% 2.46% Class A after taxes on distributions and sale of fund shares 0.08% 2.47% 2.54% U.S. Government Income Trust Class A before taxes -0.11% 2.95% 4.73% Class A after taxes on distributions -1.63% 1.68% 2.83% Class A after taxes on distributions and sale of fund shares -0.11% 1.76% 2.84% The table of Shareholder Fees in Fund summary - Costs associated with your investment is revised to provide that the maximum sales charge (load) imposed on purchases (as a percentage of the offering price) for class A shares is now 4.00% . The table in Fund summary - How do these fees and expenses look in dollar terms? setting forth the Example: Sales charge plus Total Annual Fund Operating Expenses on a $10,000 investment over time is revised with respect to class A shares as follows: 1 Year 3 Years 5 Years 10 Years American Government Income Fund $502 $730 $976 $1,681 Diversified Income Trust $495 $697 $915 $1,542 Global Income Trust $517 $827 $1,158 $2,094 High Yield Advantage Fund $503 $721 $956 $1,631 High Yield Trust $501 $715 $946 $1,609 Income Fund $500 $718 $953 $1,629 U.S. Government Income Trust $494 $694 $910 $1,531 7 The section How do I buy fund shares? - Which class of shares is best for me? is revised to provide that class A shares are subject to initial sales charges (as a percentage of the offering price) of up to 4.00%, and the table of initial sales charges for class A shares is revised as follows: Initial sales charges for class A shares Amount of purchase at offering price ($) Class A sales charge as a percentage of*: Net amount invested Offering price** Under 50,000 4.17% 4.00% 50,000 but under 100,000 4.17 4.00 100,000 but under 250,000 3.36 3.25 250,000 but under 500,000 2.56 2.50 500,000 but under 1,000,000 2.04 2.00 1,000,000 and above NONE NONE * Because of rounding in the calculation of offering price and the number of shares purchased, actual sales charges you pay may be more or less than these percentages. ** Offering price includes sales charge.
